Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 - 20 directed to Group II non-elected without traverse.  Accordingly, claims 12 – 20 have been cancelled.
Allowance
Claim 1 is allowed.
Claims 2 – 11 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, closest prior art Kesi et al (US 2021/0327897, Kesi) as searched discloses 3-dimensional NAND flash memory device (Para 003), comprising, a semiconductor channel layer (11 of Fig. 29F) extending over a substrate in a first direction perpendicular to a surface of the substrate (e.g. 11 is perpendicular to the substrate 10). 
However, in combination of all other limitations, Kesi does not discloses an information storing layer extending along a sidewall of the semiconductor channel layer in the first direction; control gates each surrounding at least a portion of the semiconductor channel layer, with the information storing layer between the semiconductor channel layer and the control gates: an interlayer insulating layer being disposed between the control gates m the first direction and separating the control gates from each other, a fixed charge region disposed at an interface of the interlayer insulating layer and the information storing layer or ma portion of the information storing layer between the control gates in the first direction: and an electrically doped region which is induced by the fixed charge region, and is disposed at a partial surface of the semiconductor channel layer facing the fixed charge region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816